Citation Nr: 9919956	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chondritis, left knee.

2.  Entitlement to a compensable disability rating for 
chondritis, right knee.

3.  Entitlement to a compensable disability rating for 
fibromyositis, lumbar spine.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the above issues.

The issue of entitlement to a compensable disability rating 
for fibromyositis of the lumbar spine is the subject of the 
REMAND herein.  The Board will defer deciding the claim of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities until the 
lumbar spine claim is returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's claims for increased disability ratings for 
his knee disorders are plausible, and the RO has obtained 
sufficient evidence for correct disposition of these claims.

2.  The veteran's chondritis of the left and right knees is 
characterized by subjective complaints of pain and 
crepitation, with no objective evidence of functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his knee disorders, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a compensable disability rating for 
chondritis, left knee, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 
4.71a, Diagnostic Code 5299-5257 (1998).

3.  The criteria for a compensable disability rating for 
chondritis, right knee, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, and 
4.71a, Diagnostic Code 5299-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was treated for complaints of knee pain during 
service, and the diagnosis was chondromalacia.  During the VA 
orthopedic examination in 1970, he complained of knee pain, 
left greater than right, with no history of swelling, 
buckling, or locking.  Physical examination of the knees 
showed no swelling, atrophy, inflammation, or deformity.  He 
had full range of motion.  The ligaments were stable 
bilaterally.  There was slight synovial thickening without 
effusion and slight patellofemoral tenderness.  The diagnosis 
was patellofemoral chondritis, mild, bilateral.  

A May 1970 rating decision, inter alia, granted service 
connection for bilateral chondritis, with assignment of a 10 
percent disability rating for each knee.  The only abnormal 
finding shown during the VA physical examination in 1974 was 
crepitation of the knees on pressing the patella.  The VA 
physical examination in 1975 showed no clinical evidence of 
any musculoskeletal disease, and x-rays of the knees were 
normal.  A June 1975 rating decision reduced the evaluation 
for each knee to zero percent.  The VA physical examination 
in 1976 continued to show no clinical or radiographic 
evidence of musculoskeletal disease.  The veteran appealed 
the 1975 rating decision to the Board, and a March 1977 Board 
decision concluded that a compensable evaluation was not 
warranted for either of the veteran's knee disorders.

In July 1997, the veteran filed claims for increased 
disability ratings, stating that his service-connected knee 
conditions had worsened.  He underwent a VA physical 
examination in August 1997.  He complained of pain in the 
anterior aspect of both knees, and he stated that he had to 
use pillows under his knees when resting.  He complained of 
noise when moving the knees and indicated that the pain 
worsened with walking.  The examination showed no swelling or 
instability of either knee.  There was a mild genu valgus 
deformity bilaterally.  There was moderate crepitation of 
both knee joints.  Patellar grinding test was positive in 
both knees.  There was no tenderness to palpation of the soft 
tissue structures of the knees.  There was no muscle atrophy 
in either knee, and muscle strength was normal.  The veteran 
had full and complete range of motion of both knees, with no 
pain.  The diagnosis was bilateral knee chondritis. 

A September 1997 rating decision, inter alia, denied 
compensable disability ratings for the veteran's knee 
disorders.  In his substantive appeal, the veteran maintained 
that these conditions had worsened, and he argued that the VA 
examination was inadequate.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased knee pain.  Therefore, he has satisfied the initial 
burden of presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  The veteran and his representative argue that 
this examination was inadequate because the examiner did not 
review the claims file.  However, there is no requirement 
that an examination always include review of the claims 
folder; the necessity for review is determined according to 
the facts of the case.  See VAOPGCPREC 20-95.  In this case, 
such review was not needed prior to examination of the 
veteran's knees.  The examiner was not required to render any 
medical opinions regarding the veteran's knee disorders, and 
it was not necessary that the current severity of his knee 
disorders be assessed compared to prior medical evidence.  
The examination was adequate and provided sufficient evidence 
to properly rate the veteran's service-connected knee 
disabilities.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Although the 
evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 at zero percent for each knee.  The veteran's 
diagnosed knee disorder, that of chondritis, does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. § 4.20 (1998).  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, a number is 
assigned for the residual condition of an injury on the basis 
of which the rating is determined.  Therefore, his service-
connected knee conditions are rated according to the residual 
condition of other impairment of the knee under Diagnostic 
Code 5257.  

Under Diagnostic Code 5257, a 10 percent disability rating 
requires slight impairment of the knee with recurrent 
subluxation or lateral instability.  In order to warrant a 20 
percent disability rating, the evidence would need to show 
moderate impairment of the knee with recurrent subluxation or 
lateral instability, and a 30 percent disability rating 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  In this case, there is no objective medical 
evidence showing that the veteran experiences any subluxation 
or lateral instability of either knee.  He has not complained 
of either knee giving way.  The only abnormalities shown upon 
examination of his knees in 1997 were crepitation and 
positive patellar grinding tests.  Such minimal findings do 
not support a conclusion that the veteran has slight 
impairment of either knee.  Therefore, the criteria for a 
compensable disability rating under Diagnostic Code 5257 have 
not been met for either knee.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a compensable 
disability rating on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
In this case, x-rays have not shown degenerative disease in 
either of the veteran's knees, and the veteran's service-
connected knee disabilities have not been rated by the RO to 
include arthritis.  Therefore, consideration of entitlement 
to a separate rating under Diagnostic Code 5003 is not 
warranted in the circumstances of this case.

The veteran has complained of knee pain.  The veteran's pain 
must be considered, but the rating schedule does not require 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  In this case, the objective medical evidence 
does not support a conclusion that the veteran suffers any 
additional functional loss and/or limitation of motion.  
During the VA examination in 1997, the veteran had full and 
painless range of motion for both knees.  Therefore, the 
current medical evidence does not show that he has any 
limitation of motion of either leg.  Moreover, there is no 
evidence of symptoms such as impaired gait or muscle atrophy, 
which indicates that the effect of the veteran's knee 
disorders on his functional abilities is negligible.  There 
is no indication that either of the veteran's knee conditions 
has interfered with his employment in any way.  There is also 
no evidence showing treatment for either knee condition for 
more than 20 years, which shows that the veteran's symptoms 
are minimally disabling to him.  Therefore, the Board finds 
that a compensable disability rating on the basis of 
functional loss is not warranted for either knee.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his knee disabilities.  The 
evidence shows no limitation of motion or function of either 
knee, and the only abnormal findings are crepitation and 
positive patellar grinding tests.  The medical evidence does 
not show the presence of more severe and frequent 
symptomatology such as would warrant a compensable disability 
rating for either knee.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
compensable disability rating for the veteran's left and/or 
right knee chondritis under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  In order to be assigned a compensable 
disability rating, the evidence would need to show:  (1) 
favorable ankylosis of the knee in full extension or in 
slight flexion between zero and 10 degrees under Diagnostic 
Code 5256; (2) dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
under Diagnostic Code 5258; (3) symptomatic removal of 
semilunar cartilage under Diagnostic Code 5259; (4) 
limitation of flexion of the leg to 45 degrees under 
Diagnostic Code 5260; (5) limitation of extension of the leg 
to 10 degrees under Diagnostic Code 5261; (6) malunion of the 
tibia and fibula with slight knee disability under Diagnostic 
Code 5262; or (7) genu recurvatum with objective 
demonstration of weakness and insecurity in weight bearing 
under Diagnostic Code 5263.  The medical evidence does not 
show that any of these criteria have been met.  The veteran 
does not have ankylosis of either knee, and, as discussed 
above, he does not currently have limitation of flexion or 
extension of either leg.  There is no medical evidence 
showing dislocated semilunar cartilage, locking of either 
knee, malunion of either tibia and fibula, or genu 
recurvatum.  The veteran has not had surgery on either knee.  
Accordingly, none of these diagnostic codes provides a basis 
for assignment of a compensable disability rating.


ORDER

1.  Entitlement to a compensable disability rating for 
chondritis, left knee, is denied.

2.  Entitlement to a compensable disability rating for 
chondritis, right knee, is denied.


REMAND

Additional evidentiary development is needed on the veteran's 
lumbar spine claim prior to appellate disposition.  As 
indicated above, the Board will defer a decision on the claim 
for a 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities until the lumbar spine claim 
is returned to the Board.

The veteran's service-connected disorder is fibromyositis of 
the lumbar spine.  His service medical records showed 
complaints of low back pain, without diagnosis of a chronic 
back disorder.  The VA physical examination in 1970 showed 
subjective complaints of low back pain without sciatica with 
findings of slight lumbar paravertebral muscle spasms and 
slight tenderness at L5-S1.  The diagnosis was mild lumbar 
fibromyositis.  The VA physical examination in 1975 showed 
subjective complaints of back pain with no abnormalities of 
the lumbar spine, including no limitation of motion, muscle 
spasms, tenderness, swelling, or deformity.  X-rays of the 
lumbosacral spine were normal.

There is no medical evidence showing treatment for the 
veteran's back condition between 1975 and 1996.  Private 
medical records show that the veteran incurred a back injury 
at work in 1996.  Magnetic resonance imaging showed 
degenerative disc disease with bulging annuli at L4-5 and L5-
S1.  He underwent a VA physical examination in 1997, which 
showed severe muscle spasms, limitation of motion, pain on 
motion, muscle weakness, positive straight leg raising, 
diminished reflexes, and diminished sensation.  Diagnoses 
were fibromyositis of the lumbar spine and clinical left L4, 
bilateral L5, and right S1 lumbar polyradiculopathy.  A 
medical opinion was rendered in 1997 that the preponderance 
of the evidence showed that the veteran had a non-disabling 
service-connected condition prior to his 1996 work injury, 
which was now overshadowed by the severity of the multiple 
lumbar polyradiculopathy, degenerative and discogenic disease 
of the spine, and his age.  A physician other than the 
physician that conducted the physical examination rendered 
this opinion.

Another examination is needed since the Board does not 
currently have sufficient medical evidence upon which to base 
a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  The 
above medical opinion indicates that the majority of the 
veteran's current symptoms are due to nonservice-connected 
lumbar spine disorders.  However, a diagnosis of 
fibromyositis of the lumbar spine (which is the veteran's 
service-connected disorder) was rendered during the physical 
examination; the fact that such a diagnosis was rendered 
indicates that there were symptoms or findings present to 
support such a diagnosis.  The nonservice-connected disorders 
are clearly contributing to the functional impairment that 
the veteran is experiencing.  However, it is not clear which 
of the veteran's symptomatology or objective findings, if 
any, are due to his service-connected fibromyositis of the 
lumbar spine versus his nonservice-connected spine disorders.  
It is necessary to obtain a medical opinion on this matter.

Another examination is also needed because the examiner in 
1997 did not have the veteran's medical records or claims 
file available for review.  In this case, review of the past 
medical evidence was critical so that the examiner could 
consider the effect of the veteran's nonservice-connected 
spine disorders on his current functional abilities.  The 
examination was inadequate because review of the claims file 
was not conducted.  See VAOPGCPREC 20-95.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Schedule the veteran for appropriate 
VA examination(s) to evaluate his 
service-connected fibromyositis of the 
lumbar spine in order to identify all 
symptoms and objective findings that are 
attributable to the fibromyositis versus 
the nonservice connected spine disorders.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner(s) in 
connection with the examinations.  The 
examiner(s) are asked to indicate in the 
examination report(s) that the claims 
file was reviewed.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected fibromyositis of the lumbar 
spine.  The examination should include 
range of motion testing, and all ranges 
of motion should be reported in degrees.  
It is requested that the examiner 
indicate what is normal range of motion 
for the lumbar spine.  Any limitation of 
motion or functional limitation of the 
lumbar spine that is attributable to the 
service-connected condition of 
fibromyositis of the lumbar spine should 
be identified.  All functional 
limitations are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the lumbar 
spine.  The examiner should discuss 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected back disability has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

All symptoms compatible with sciatic 
neuropathy are to be identified, as are 
all neurological findings appropriate to 
the site of the diseased disc.

Prior to expressing opinions on the 
following, the examiner(s) should review 
the recent medical evidence of record, 
including the report of the VA 
examination conducted in 1997 and the 
medical opinion from 1997, as well as the 
prior medical evidence, including the 
reports of VA examinations conducted in 
1970 and 1975 and the veteran's service 
medical records.  Based on the medical 
history, the veteran's statements, and 
the objective findings, the examiner(s) 
are asked for a medical opinion as to the 
following: 

Which of the veteran's 
symptomatology and/or functional 
loss is attributable to his service-
connected fibromyositis of the 
lumbar spine as opposed to the 
current nonservice-connected spine 
disorders, including, but not 
limited to, degenerative disc 
disease with radiculopathy?  

The examiner(s) must specifically address 
whether any of the veteran's limitation 
of lumbar spine motion is attributable to 
his service-connected fibromyositis, 
since that is the rating criteria under 
which this disorder is evaluated.  If it 
is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected conditions, 
the examiner(s) should so indicate.  The 
medical rationale for all opinions 
expressed must be provided.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report(s) include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

3.  Readjudicate the veteran's claim for 
an increased rating for his fibromyositis 
of the lumbar spine and for a 10 percent 
evaluation based on multiple 
noncompensable service-connected 
disabilities, with consideration of the 
additional information developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional medical 
evidence, and no inference should be drawn as to the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

